ROBERT P. SMITH, Jr., Judge.
Appealing from judgments and sentences for marijuana marketing offenses, Ramos urges that evidence taken against him by telephone wiretap should have been suppressed on the ground that the affidavit on which the intercept order was issued was insufficient to show probable cause to believe Ramos was engaged in such offenses by use of the specified telephone. On review of the lengthy affidavit, disregarding recited evidence which was based on another intercept, since found in other proceedings to be unwarranted, we find that the affidavit as a whole contains sufficient competent material, particularly in the affi-*461ant’s eye-witness recitals of paragraph E, to support the intercept order.
AFFIRMED.
MILLS, C. J., and WENTWORTH, J., concur.